DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 October 2020 is being considered by the examiner.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  The preamble of claim 1 defines a method.  However, it is drafted in the style of an apparatus claim.  The commonly accepted technique for a method claim is to begin each limitation with a performative verb (denoted by an “-ing”).  It is suggested that applicant update the claims in this manner to avoid any additional confusion on the exact type of invention being claimed.   

Claim Interpretation
The claims are replete with the term “and/or”.  Examiner is noting that this term will be interpreted as an “or” between two limitations.  This is consistent with the Broadest Reasonable Interpretation principle.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eggert (WO 2016058595; citations refer to attached machine translation document).
For claim 1, Eggert discloses a method for determining a turning radius (R3) of a trailer (2) attached to a towing vehicle (22) and moved by the latter (see para. 0017), comprising a computing unit (14), which is connected to a measuring sensor system (50) (see para. 0017), which transmits sensor data (52) about current movements of the trailer (2) to the computing unit (14) (see para. 0018), and which sensor data is considered by the computing unit (14) for the determination of the turning radius (R3) (see para. 0018), characterized in that the measuring sensor system has sensors (10), by means of which rotation angles (34) and/or distances (12) of first and second wheels (4, 6) located on opposite first and second sides (3, 5) of the trailer (2) are measured (see paras. 0020, 0036), the first sensor value from the first wheel (4) on the first side (3) of the trailer (2) is offset against the second sensor value from the second wheel (6) on the second side (5) of the trailer (2), in order to form a calculated value (56) (see paras. 0020, 0036), and  the computing unit (14) offsets the calculated value (56) in consideration of a value (51) for the track width (16) of the first and second wheels (4, 6), which are compared with one another, to form a value (58) for the current turning radius (R3) of the trailer (2) (see para. 0020).  
Eggert does not explicitly disclose that the wheels are covered via a time interval.  However, Eggert does teach that speed/velocity of each wheel is monitored.  It would have been obvious to one of ordinary skill in the art at the time of the invention that a time interval is equivalent to a speed/velocity determination (and the inherent definition of velocity) based on the motivation to improve a device for determining an articulation angle between a towing vehicle and at least one trailer coupled to it, with a computer device.   
With regards to claim 2, Eggert further teaches that the computing unit (14) considers the direction of movement of the trailer (2) and/or of the first and second wheels (4, 6) for the offsetting (see paras. 0017, 0006). 
Referring to claim 3, Eggert further discloses that the first wheel (4) and the second wheel (6) belong to a common axle (8) (see paras. 0018, 0054). 
Regarding claim 4, Eggert further discloses that the computing unit (14) considers a sensor value for the speed, at which the trailer (2) is moved (see para. 0020).  
With reference to claim 6, Eggert does not explicitly disclose the claimed limitation.  However, probability and probabilistic models were well known to one of ordinary skill in the art at the time of the invention.  It would have been obvious, based on Official Notice, to incorporate such models to increase accuracy and improve a device for determining an articulation angle between a towing vehicle and at least one trailer coupled to it, with a computer device.     
For claim 7, Eggert does not explicitly disclose that the wheels are actively steered.  However, Eggert teaches that the control of the system may be performed via remote devices (see para. 0019).  It is obvious to one of ordinary skill in the art as implicit that remote control would be manifested via active steering control of the trailer based on the motivation to improve a device for determining an articulation angle between a towing vehicle and at least one trailer coupled to it, with a computer device.   
In reference to claim 8, Eggert discloses that the turning radius are compared (see para. 0057).  Eggert does not explicitly disclose that the values would be determined in chronological succession and stored in electronic memory.   One of ordinary skill in the art would find it obvious that chronological determination is implemented based on efficiency of calculations and such values would be stored in electronic memory when carrying out such calculations in a processor and ordinary computer based on the motivation to improve a device for determining an articulation angle between a towing vehicle and at least one trailer coupled to it, with a computer device.  
Referring to claim 9, Eggert further teaches that active or passive wheel speed sensors are used as sensors (10) (see para. 0054).  
Regarding claim 10, Eggert does not explicitly teach the offset includes an actuator control signal.  However, Eggert teaches the calculation of the values and offset defined in this claim (see paras. 0017, 0006).  It would have been obvious to one of ordinary skill in the art that a value for determining the turning radius would originate from the actuator of the wheel doing the turning, as a wheel cannot be turned without a component manifesting the action.  
For claim 15, Eggert does not explicitly disclose the claimed limitation.  However, it is well known in the art at the time of the invention that the hitch assembly of various trailers may be differing lengths; additionally, trailers are well known to be various total lengths and widths – thus having different centers of rotation.   It would have been obvious to one of ordinary skill in the art that the system must be able to update configuration options to account for different sized hitch assemblies and total trailer length and widths in the automated calculations required based on the motivation to improve a device for determining an articulation angle between a towing vehicle and at least one trailer coupled to it, with a computer device.
With reference to claim 16, Eggert further discloses that the alignment of the vertical vector of the towing vehicle (22) is defined as function from the rotation angle and/or distance difference of the wheels (4, 6) of the trailer (2) (see paras. 0054-0059) by using the resulting distance (12) in the measured time interval as average value of the rotation angles (34) and/or distances (12) and the distance of the axle (8) of the trailer (2) to the rear axle (24) or to the center of rotation (C) in the center of the rear axle (24) of the towing vehicle (22) (see paras. 0054-0059).  
Regarding claim 17, Eggert further teaches that the turning radius (R1, R2) of the towing vehicle (22) around its central center of rotation results as function from the alignment of the vertical vector of the towing vehicle (22), the distance of the trailer coupling (28) to the center of rotation (C) of the rear axle (24), and the turning radius of the trailer (2) (see paras. 0054-0059).  
In regards to claim 18, Eggert further discloses a trailer (2), which is equipped with a device, which uses a method for determining a turning radius (R3) of a trailer (2) attached to a towing vehicle (22) and moved by the latter, characterized in that the method is designed according to claim 1 (see para. 0017).  
Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eggert (WO 2016058595; citations refer to attached machine translation document) as applied to claim 1 above, in view of Lee, et al. (U.S. Patent Publication No. 2017/0247032).  
For claim 5, Eggert discloses that the computing unit (14) is connected via an interface (66) to an external apparatus (68) (see para. 0019), which generates a path signal (70) and transmits the latter to the computing unit (14) (see para. 0019).  However, Eggert does not disclose the remaining limitations.   
A teaching from Lee discloses the computing unit (14) compares the transmitted path signal (70) to a calculated value, which was determined from the sensor values for the rotation angle (34) and/or the distance (12) covered in a time interval (see paras. 0038, 0043), and generates a correction signal, against which the sensor data and/or the calculated value are offset, in the case of a difference between the path signal (70) and the value calculated from the sensor values (see paras. 0038, 0043).  It would have been obvious to modify Eggert to include the teaching of Lee based on the motivation to improve vehicles that are connected from the point of view of information exchange to enable the following vehicles to slow down and accelerate at the same time as the first, thus maintaining the same distance from each other, and to enable them to steer in the same direction but with an appropriate phase delay with respect to the preceding vehicle so as to be able to follow the same trajectory. 
With regards to claim 11, Eggert further teaches that the device for steering the trailer (2) has a steering angle sensor (72), by means of which values for the respectively current steering angle of the steering device are determined (see paras. 0017-0018).  Lee further teaches the determined values of the steering angle sensor (72) are transmitted to the computing unit (14), the computing unit (14) compares the values of the steering angle sensor (72) to the setpoint control signals (62) (see paras. 0038-0043), and, in the case of a difference between the values of the steering angle sensor (72) and the setpoint control signal (62), generates a correction value, by which the setpoint control signal (62) is changed (see paras. 0038-0043).
Referring to claim 12, Lee teaches that, in addition to the turning radius (R3) of the trailer (2), the computing unit (14) also determines the turning radius (R1, R2) of the towing vehicle (22) from further geometric data of the towing vehicle-trailer combination in response to a cornering (see paras. 0038-0043), and calculates the setpoint control signals (62) to the actuator of the device for steering the trailer (2) in such a way that the turning radius (R1, R2) of the trailer (2) adapts to the turning radius (R3) of the towing vehicle (22) (see paras. 0038-0043).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eggert (WO 2016058595; citations refer to attached machine translation document) as applied to claim 1 above, in view of Lee, et al. (U.S. Patent Publication No. 2017/0247032) and Thompson, et al. (U.S. Patent Publication No. 2009/0272551).
With reference to claim 13, Eggert and Lee do not disclose the teaching of work tools maintaining the path.  The teaching of Lee discloses a trailer following the vehicle path with the necessary turning radius calculations (see paras. 0043-0038).  Lee also discloses teachings related to platoon path following, which is equivalent to a vehicle-trailer-work tool combination.   Thompson discloses a work implement following the path of a vehicle (see para. 0065).   It is asserted that the teaching of Thompson is applicable to any leading system (or alternatively, the trailer is also a vehicle), as the modified calculations necessary for a work tool to follow a distant vehicle would have been obvious to one of ordinary skill in the art of the trailer/path calculations of Eggert and Lee based on the motivation to improve a positioning system that controls steering so that the agricultural implement automatically follows the path of the work vehicle.   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eggert (WO 2016058595; citations refer to attached machine translation document) as applied to claim 1 above, in view of Howard (U.S. Patent No. 4,212,483).   
Regarding claim 14, Eggert does not explicitly teach the offset includes an actuator control signal.  However, Eggert teaches the calculation of the values and offset defined in this claim (see paras. 0017, 0006).  It would have been obvious to one of ordinary skill in the art that a value for determining the turning radius would originate from the actuator of the wheel doing the turning, as a wheel cannot be turned without a component manifesting the action.  This obviousness determination is based on the motivation to improve a device for determining an articulation angle between a towing vehicle and at least one trailer coupled to it, with a computer device.  Eggert does not disclose the next limitation.  
A teaching from Howard discloses that the actuator is part of a device for erasing oscillations of the trailer (2) or of components of the trailer (2) (see col. 21:54-61).  It would have been obvious to modify Eggert to include the teaching of Howard based on the motivation to eliminate unstable oscillatory motions between the two vehicles at highway speeds.  

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663